                 Case 5:19-cv-02466-JFL Document 10 Filed 07/08/19 Page 1 of 6



Civil Action No. 5:19-cv-02466

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ([))

        This summons for (name of mdtvzdua/ and tttle. if any)   Sofdesk Inc
"was received by me on (date)              06/06/2019                                                       FILED
        ~   I personally served the summons on the individual at (place)                                    JUL - 8 2019
                                                                          on (date)                    Sy_KATE~. Clerk --
                                                                                                          ---PerJ. Clerk
        n   I left the summons at the individual's residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
        on (date)                           , and mailed a copy to the individual's last known address; or

        n   I served the summons on (name ofmdtv1dualJ                                                                    , who is
         designated by law to accept service of process on behalf of (name of orgamzatwnJ
                                                                          on (date)                             ; or

        n   I returned the summons unexecuted because                                                                          ; or

        .,1 Other (spec1fyJ    Served in accord with the Hague Convention on the Service Abroad of Judicial and
                               Extrajud1cial.Documents, Article 1O(a) and FRCP 4(f)(1 ), via International Registered Mail,
                               Return Receipt Requested, Number RF197458284US.
                               Delivered June 18, 2019.
        My fees are$            5.00        for travel and $      33.43        for services, for a total of $          38.43


        I declare under penalty of perjury that this information is true.


Date:       07/02/2019                                  ~IX.                          Server ·s signature


                                                                       ____Andrew R. Perrong
                                                                                  Printed name and title


                                                                               1657 The Fairway #131
                                                                               Jenkintown, PA 19046

                                                                                      Server ·s address


Additional information regarding attempted service, etc:
 Proof of mailing. tracking information, and return receipt indicating proof of delivery are attached.
 Date of delivery/service: June 18, 2019.
Case 5:19-cv-02466-JFL Document 10 Filed 07/08/19 Page 2 of 6


           Registered No.                                                                            Date Stamp
                                    RF197 458284US




                       Customer Must Declare
                                                                                                    7 966
                                                                                                       ·     ranee up to $50.000
                       Full Value   $O. OO                   06/08/2019
                                                                                              IS included base<J upon the
                                                                                              declared value 1n1emational
                      $                                                                       Indemnity 15 fimlted. (See Reverse)




                                                             a.c          tf'tC ·-~CS
                                                                                    --------,

           PS Form 3806, Registered Mail Receipt--                                                      Copy 1 - Customer
           April 2015.     PSN 7530..02-000-9051                                        . (See Information on Reverse)
                  For domestic delivery information. v1s1t our website at                        www usps. com •




       RETAIN THIS RECEIPT IN CASE OF l.OSS OR DAMAGE TO THE MAIL ITF.M
       O,clarabon of Value: You ,nust declar" ,, ,P lull          Filing • Domestic Claim
       -''81l1e 01 e!ACh Reg1ste,ed Ma,1T1. article at the tnne   Cta,,,; to, 'oss RIA: a c,a1m rto scone) 1t1a,1 15 days
       01 ma,l!•,g                                                bot no tater than 60 days h,,n, 1'1e ni:111,~g dal~ •
       lnsuiance Coverage                                         •er an APOIFPQ/l)PQ lte'" hie no 1a1er than 1 ;ea,
       OorneatJc· Insurance up to $50 000 1s mc1udod              i rom the m~iilng date Retair, th" ong,nal mailing
                                                                  receipt ano oroof, or vah.tt:
       ,n thf.! R.,g1ste•od Mail fee. 1naeml'lltv 1s 11m,ted
       •o the Pl'1'10unt of declared >1att,e lns.ur a nee ,s      C1a,,,, for 'darn:®'}  n, r,/ssmg .;ontent~ F·~ a claim
                                                                  1mmeu1ate1~, our nr, later thar 60 days from the
        1rov1ded univ io cccordanc.«e with Postal ServtcP'"'
         egulatoons ,r the Domestic M:,d Manual :OMM'l            'Tidll1ng da,te i={~ta1r ttia 01101na· rw:dlu,g rece.p1 ~,nd
       ,,tiicll se1s torn, tile spec1t1r types of cnve,age        orco1 ol ""'uc- ancl dJSO reta,,.. the 1.rt,cle and ma•11ng
       •erms 01 insurance and condit,ons ot payme111              col"t~iner
        ,'he DMM !s ava1lab1e 0111me at htto /IPl'J usps. corn
                                                                  P1ease me your domesnr c1a101 ,1t'hrie ,_,
       , ~m,:,tt,ons on coverage ,nctuC:& bl,1 a,e nu, lf1nileO
       •o the fnHow1a1g
                                                                  www usps. col'n 1domest1c    c.ta1ms i, JCH are
                                                                  unable to tile on11ne call toll tree 800· ~ ,t;,..8777 tot
           Coverage cxt~nds "' tho teast 01 : • J the ilCluaJ     1dd1t1ona1 mlJrmauon
           1deprec1a1edl value of the conte~ts at lhe b1'le
           of mal'inn (2) the cost of ,epairs ur ,,, the 111n1t
                                                                  Fftlng an International Cl.au"
                                                                  Berore mn1at1ng an mQutry vn an •lei n f'Tlcllled lO .-:i
           fixed for lhP msurancP coverage obldincd
                                                                  lore1gn co\Jntrv. a!low suft1c1en, ~,me tor delivery ot
           No coverage 1s provided 1or art1c1es ,,,,proPf>rt,
           p11ckaged or 100 fragile to withstand norma,
                                                                  u,e rna11p1ece   ,n
                                                                                    the tore1gr, (.,Q•,nrrv
                                                                  To report the 1oss. oarTia.ge or m,ss1ng contents ot
           il'lndling concealed damage spoilage
           of perishable rtems prohibited articles
                                                                  an item sent to a foreign couniri, p1oase call our
                                                                  1nterra!iona1 Researc~ Group a, 300· 222-1811 You
           co11seQuent1a1 losses. or delay
                                                                  wm be asked 10 orov&de tfle relevant mtorrnat1on
       Other limnatior.s are set lortll "' Iha .:>MM              regarding the ,terr.. including but not 11111,ted lo the
       Co\ler ag':. terms and Nrrntauons are subJee• to           mllowing- 1) ltttrn 11umbet appea11ng under the
       change                                                     barcode 2) names addresses and telephone
       International~ lndemruty coverage tor 1nternat1ona1        numbers of the rni;.ller and addressee and 3) elate
       ~eg1stered Mail 1s hm1ted to the maximum set by            otma1Imq
       the Convention of the universal Portal u,uo"               The !r"1ter~ahona1 ResaarcJ C,roup M~i correspond
       See the 1ntemat1ona1 Ma11 Ma'll.lal nMM· J and             With the respecrtve post in the foreign count'),
       Individual Couet•y Listings onlme a, http flpe usps        Upon deterniinatKJn that tt claim to, ttm Uem shat.tld
       c.om for lfmrtatlons 01 cpverage prohibitions. end         be tnlt1ated we wro provide you with a clann packet
       restnct1ons Tile senctel' receives payment for an          which includes ms1ruct100S on how to complete and
       1rll&mationa1 ~,aim for a 1ost article or tor damaged      submit the clalrn
       and/or rnissmg contents. unies._c; the sender waives       Inquiries and claims for loss. ot an mternat1onai
       'he nghl 10 payment In writing. in favor ol 1he            registered ttem must be flied wl!hln 6 months ol the
       3ddressee                                                  date ol U,e ,nailing l"ile an inquiry for damage or
                                                                  tor complete or partJal loss of contents ,mmed1ate1y
                                                                  but no later than 60 days from the mailing date

       ·s Form 3806, April 2015 (Customer Copy- Reverse) PSN 7530-02·000-9051
7/2/2019                                        USPS.corn® - USPS Tracking® Results
                        Case 5:19-cv-02466-JFL Document      10 Filed 07/08/19 Page 3 of 6

                                                                 FAQs    > (https://www.usps.com/faqs/uspstracking-faqs.htm)
    USPS Tracking®

                                                     Track Another Package              +

                                                                                                                 Remove X
   Tracking Number: RF197 458284US

   Your item was delivered in CANADA at 11 :30 am on June 18, 2019.




    {id Delivered
   June 18, 2019 at 11 :30 am
   Delivered
   CANADA                                                                                                                 .,,
                                                                                                                          Cl)
   Get Updates V                                                                                                          Cl)
                                                                                                                          c..
                                                                                                                          C"
                                                                                                                          CJ
                                                                                                                          n
                                                                                                                          7'"




       Text & Email Updates                                                                                           V


       Tracking History


       June 18, 2019, 11 :30 am
       Delivered
       CANADA
       Your item was delivered in         CANADA at 11 :30 am on June 18, 2019.


       June 11, 2019, 1:40 pm
       Processed Through Regional Facility
       JAMAICA NY INTERNATIONAL DISTRIBUTION CENTER



       June 11, 2019, 1:38 pm
       Arrived at Regional Facility
       JAMAICA NY INTERNATIONAL DISTRIBUTION CENTER




https.//tools.usps. corn/go/TrackConfirrnAction?tlabels=RF 197458284US                                                          1/3
7/2/2019                                        USPS.com® - USPS Tracking® Results
                        Case 5:19-cv-02466-JFL Document     10 Filed 07/08/19 Page 4 of 6
       June 11, 2019
       In Transit to Next Facility



        June 8, 2019, 1 :31 pm
        USPS in possession of item
       'SOUTHAMPTON, PA 18966




       Product Information



           Postal Product:                                                     Features:
           First-Class Package International Service                           Registered Mail™
                                                                               Return Receipt




                                                                  See less A                      "TI
                                                                                                  en
                                                                                                  en
                                                                                                  a.
                                                                                                  C"
                                                                                                  DJ
                                                                                                  n
                                                                                                  "

                                   Can't find what you're looking for?
                           Go to our FAQs section to find answers to your tracking questions.


                              FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




https .//tools.usps. com/go/TrackConfirmAction?tlabels=RF 197458284US                                  2/3
                             Case 5:19-cv-02466-JFL Document 10 Filed 07/08/19 Page 5 of 6
             Item Description                        .BeQJstered                               .....r,;                      Printed                                      Express ~
         _   (Nature de                          I!!Article (Envol                             l!J ':.etter                D Matter                 D Other            D Mall Inter-·
, .E i l'envol)             recommandfJ                          lmprimtJ)         {Autre)       national
                                                                                                   (Lettre)
' ·a -~
   o,·- 1--------------r.--"'--~:----,,-,---._..L...,,.:.;,;.,.._.,.;....,.__,,..,._,----_.;.;.~,;.;.;;.;.;.-
                 Insured Parcel              Insure Value (Valeur d(lc/ame) Article Number
    o ,g     D (Colis avec valeur declame)                                                                " ""~
    i!
    Cl) .Q
             Office of Mailing (Bureau de dep6t)                            Date of Posting Date de dep6t)

    ~~n-.:-r--~~---=--T:-:------------~,,_-,-.1,------------
     ! ddressee Name or Firm (!Jom ou raison soc/a e du destinataire)
 It
' I
    ~


     ~
               ~ .Jo/-
          Stret} and No. (~e et No.)
                                                               ~eJ" ,. . , c..                                                        L~
    c:s ~ , , :2.                    D<A.r-ue c.                                       cette s~ PII -,
             Place and Country (Laaalite et pays)
              Mo,,~l'kl Qc fF
    C:
, :8 1€1
         g   Tlis ~ IMt be signl!d          ~t,(1>
                                             Iha addressee;          °'ot
                                                                  petSOO aumed to 5igll mdarlhe regll • bf ths ~ of desti
             \hose regiatkm so l1f(l'me. Ula emJ)loyee of Iha • of ddlalion. This signed fMn will be
                                                                                                     1

                                                                                                        to fie sender by~mall.
                                                                                                                                 . ,@f

  !~         (Cet avisdcil Mre~ne parte deslinatafro ouparuoo perscme youtoosooenvedudaudgJemm du                 • ~ · '&Tcf.i1,>.    lMlre/au de
    1i       ~ l o coms»rtent, par fegentdu bureau d e ~ e t ~ parle premisrcooniertieclmll                                                    u,,---._


  ~~     The article mentioned above was duly delivered.                                                                              D/ati-
, 15 ~ 0 (L'envoJ mantionnli cl-dessus a t,~ dDment livre.)                                                                                I...,.
    !
f i Signature of Addressee (Signature
, e 8 du destinatalre)
                                                                                                   O ce of Destination Emg
                                                                                                   (Signature de /'agent d ·v~i"i~;u
1
    8~                                                                                             i:lestination)

~ PS Form 28 SJ March 2007 (Reverse) PSN 7530-01-000-9775
    ~

                    ,. ., ,...,..._..,..,,'i<'>'_<_ _ _-
                                                           .
                                                                .   --
                                                                     "         ,
                                                                           -""'"
                                                                                   .   _
                                                                                       _< _ _ _ _ M             <«   •V<    - ~ - - - - - -               •
                                                                                                                                                              --<•    ., .
                                                                                                                                                                     •=•«_< __ <~-«< J


. _ . UNITEDST/JTES                                                                                Return Receipt for International Mail ,
1IJii,i POST/JL SERVICEe
                                                                                                          (Registeredn.1, Insured and Express Mail®)
                                                                                                                                                                        Postmark of
                                                                                                                                                                        the office
                                                                                                                                                                        returning the
< Administration                                                                                                                                                        receipt
, des Posies de_s                                                                                                                                                       Timbre du
  Etats-Unis                                                                                                                                                            bureau
                                                                                    ParAvion
<




  d'Amerique                                                                                                                                                            renvoyant
                                                                                                                                                                        J'avis

l Return by the                         The sender completes and indicates the address for the return of this receipt.
l quickest route                        (A remplir par l'expediteur; qui indiquera son adresse pour le renvoi du present avis.)
I (air or surface                       Name or Finn (Nom ou raison sociale)
; ma/1),adecouvert :;-0.,w,e,1                 ~elfo'-,             1=.
~ and postage free.............................................................................................................

. A renvoY9r par                        31, Cove,eJ Br.~fe                                                             f J.
, la voie la plus
  raplde (aerienne
                                        ~trjet and Numb r {Rue et no.)                                    '-p
: ou de surface),                       f<.;,,, Of                        (
                                                                 IA,j ,-,;._              I 1                   4             '1 t O'
· a df:Jcowert et                       City,        te, and ZIP+ 4® (Localitie et code postal)
  en franchise de
; port.
I                                               u ~ \.\rr.Nfuls ~~l-\t+1~t©"2 \1 i\                                            11 \   1l 1l \l \ F!~Unis d'Amerique
. PS Form 2865, March 2007
~   -·"                       .,,...,
                                                                              Avis de reception
                                                                         ~-·s;;s'      '"'-«
                                                                                                                                                        CN07 (Old C5) !     .,.         ,,,ill
                                                                                                                                                 Case 5:19-cv-02466-JFL Document 10 Filed 07/08/19 Page 6 of 6




  ~
   $9         1                                                            ;
                                                    ,t",.i!
                             if                    ·,
                                                   J,                          ·~
                                                                               •;' ,.~,
                                                                                                                             ~




1:-: ~~.,
v O
                   "".,,,.
                    , ~· ti
                                               ~   J-:t                            ,~               "
                                                                                                   '1':-,
                                                                                                                                 Cl'
                                                                                                                                                       '*e.,
                                                                                                                                                                         cl!;   "'   .'if

                                                                                                                                                                        ! : ,; ~. 'J.l.                                                                                                                                            ~·!:
                     ~.                                                                     r,.                                                                                                                                                                     if>
                                                     "';
                                                             .,.   ~




                                                                                                                                                                                                     ~
                                           ,.1.::.-~                                                                                                                                        ,;,;·~
                                   .
                                   "'
                                                                                                                                                     Andrew R Perrong\.l} ,!)
                                                                                                                                                                                                                                                                    rJ.,.        1$~
                                                                                                                                                                                                                                                                                     }                                             <




                                                                                                                                                                                                                                                                                                                                   ~.
                                                                                                                                                                                                                                                                                                                                       ·~




                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                            • .., t.~                                                       ~

                                                                                                                                                     1657 The Fairway#~
                                                                                                                                                                                                                                                          ).~                 .:                         t,               ;
                                                                                                                                                                                                                                                                                                                                        ,{
                                                                                                                                                                                                                                                                                                                                       "'
               if"

                                                                                                                                                                                                     rrfr
                           ,t;.                                                                                                                                                                                                                                                                                                        I>
 ""''i,,                                                                                                                                             Jenkintown, PA 190 ~                                                                                                        J},
                                                                                                                                                                                                                                                                                                                                  , ""'~,,-
                                       ,,,,,~-                                                                                                                                                                                                                  ., "'
  '(:,                                                                 .                                                                                                                             tl~                                                                                                 '                J ·:J
                                  •'•

                                                                                                                                                                                                                                                                                                                                       ..
                                   ;.                                                                                                                                                                                                                           ~

,,~~     <(
                             ~ ,!
                             }'
                                  ""1.
                                    ~i
                                       '
                                                             <;



                                                                       ·~
                                                                               i        r


                                                                                                ...."".-1'
                                                                                                                                                                                               d)}o~                                                    l';.~



                                                                                                                                                                                                                                                         ~ t~
                                                                                                                                                                                                                                                                 . ::- \., .~:·
                                                                                                                                                                                                                                                                      }..                '



                                                                                                                                                                                                                                                                                         n IF
                                                                                                                                                                                                                                                                                                                              ;

                                                                                                                                                                                                 ?
               ,if;l"·.t
                                                                    ")
              ~~

               ~
                                                        '>
                                                              ~·            'p

                                                                                            .
                                                                                            ~ µI

                                                                                                        "M'°
                                                                                                                        ~
                                                                                                                         .
                                                                                                                        Ji
                                                                                                                                                                                                                                                                            4-" , ( · ~ · '
                                                                                                                                                                                                                                                                                             ,,
                                                                                                                                                                                                                                                                                                    ",
                                                                                                                                                                                                                                                                                                                                         ·.
                                                         ,~f,'
           't                                                                                                                                                                                                                                                               ,;
                                                                                                                                                                                                        Clerk's Office                                          •
                    ,,.           ... "-¥                                          t,
                                                                                                                             "                                                                                                                                              at,
                                                                                                                                                                                                                                                                                             ...                    ,..
                    ;,
                    ~f,
                                  ~~ {
                                  ,,       .
                                       .., ~
                                                        .
                                                                    },
                                                                                                                                  ·~
                                                                                                                                                                                                        USDC EDPA
                                                                                                                                                                                                        60 l Market Street, Room 2609
                                                                                                                                                                                                                                                                                  ,/>


                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                          ,;.. ·£1:i          ¥1


                    ...                                                        l;,,..
                                                                                      't,

                                                                                                     ¥·-:t~
                                                                                                                 IP'.
                                                                                                                                 '                                                                                                                                               t
                                           :
                                                   ""'~:           ;J,o~
                                                                               ,.,,
                                                                                            <";,
                                                                                                       {I
                                                                                                                                                                                                        Philadelphia, PA 19106-1797
                                                                                                                                                                                                                                                                             ",                                ,    ~




                                                                                                                                                                                                                                                                             ii,.             *"'
                                                                                                                                                                                                                                                                                              ':e    ...,
                                                                                                                                                                                                                                                                                              iG  .. ~
                                                                                                                                                                                                                                                                                                    fi       ")p~       ~
                                                                                                                                                                                                                                                                                                                              ;~        ·~I




                                                                                                                                                                                                               ---- - --------- ---------- ------- ~ , . ·...
                                                                                                                                                                                                                                                                                                    ·,
                                                                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                                                               II   •

                                                                                                      ;,./                             ,                                                    ~--- ----
                                                                                                                                       .,,. '
                                                                                                            I'                         ·,.,             -t,    f'.;-~
                                                                                                                                                ,,
